DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 8, 10-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Takahira et al., JP62-240375.
	Regarding claims 8, 10-12, 17 and 19-20, the abstract of Takahira discloses a sheet that is obtained by impregnating a fibrous base with a resin composition comprising a crystalline epoxy resin [base compound 100% mass crystalline component] [thermosetting resin] (e.g. 4,4’-bis(2,3-epoxypropoxy)3,3’,5,5’-tetramethylbiphenyl) with a curing agent wherein the composition has a melt viscosity ranging from 0.5 to 2 p s at temperature of 20 ° C  higher than its melting point [see also reference claim 1].  The third paragraph, line 21 discloses 100 parts by weight of epoxy 

	Regarding claim 13, the fourth and fifth paragraphs disclose that the thermosetting resin is in a cured state.

	Regarding claim 14, the fifth paragraph, lines 1-10 discloses that the thermosetting resin and curing agent are melt-mixed and pulverized into powder; then sprayed onto a woven fabric or non-woven fabric; then the powdered composition is heated to a temperature of about 20 °C wherein the composition is heated and melted so that the composition is impregnated into the fibrous base material [woven or non-woven].  Also, the fifth paragraph discloses a curing step.  The fifth paragraph also discloses that an adhesive sheet is formed.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 9, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahira et al., JP62-240375, as evidenced by Knowde, Mitsubishi Chemical, jER™ YX4000.

	Regarding claim 9, the abstract of Takahira discloses a sheet that is obtained by impregnating a fibrous base with a resin composition comprising a crystalline epoxy resin [base compound 100% mass crystalline component] [thermosetting resin] (e.g. 4,4’-bis(2,3-epoxypropoxy)3,3’,5,5’-tetramethylbiphenyl) with a curing agent wherein the composition has a melt viscosity ranging from 0.5 to 2 p s at temperature of 20 ° C  higher than its melting point [see also reference claim 1].  The third paragraph, line 21 discloses 100 parts by weight of epoxy resin. Additionally, the third paragraph, line 14 discloses that the epoxy resin has a melting point of 105 °C.  The manner in which the viscosity measurement is taken is given minimal patentable weight.  The fourth paragraph, lines 27-29 discloses the fibrous base as a woven fabric or non-woven fabric formed from an inorganic fiber, glass or heat-resistant synthetic fiber [dry fibrous reinforcement].  The examples in the fifth paragraph discloses the fibrous reinforcement is dry.
Takahira teaches the claimed invention but fails to teach or suggest that the thermosetting resin has a heat of fusion of 30 J/g or more.  It is assumed that the crystalline epoxy resin [base compound 100% mass crystalline component] [thermosetting resin] (e.g. 4,4’-bis(2,3-epoxypropoxy)-3,3’,5,5’-tetramethylbiphenyl) has a heat of fusion of 30 J/g or more.  Said presumption is based upon Applicant’s disclosure of the base compound including jER YX4000 (manufactured by Mitsubishi Chemical) which is 4,4’-bis(2,3-epoxypropoxy)-3,3’,5,5’-tetramethylbiphenyl having a melting point of 105 °C. 


    PNG
    media_image1.png
    237
    602
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    226
    478
    media_image2.png
    Greyscale


4,4’-bis(2,3-epoxypropoxy)-3,3’,5,5’-tetramethylbiphenyl
Takahira discloses the same crystalline epoxy as Applicant.  The burden is upon Applicant to prove otherwise.  



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786